COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00094-CR
                             NO. 02-11-00095-CR


AARON DALE CAMPBELL                                                 APPELLANT

                                         V.

THE STATE OF TEXAS                                                       STATE


                                      ----------

           FROM THE 271ST DISTRICT COURT OF WISE COUNTY

                                      ----------

                        MEMORANDUM OPINION1

                                      ----------

      Appellant Aaron Dale Campbell waived his right to a jury trial and entered

open pleas of guilty to possession of a firearm by a felon and chemical transport

with intent to manufacture a controlled substance. See Tex. Penal Code Ann.

§ 46.04(a) (West 2011); see also Tex. Health & Safety Code Ann.

§ 481.124(a)(1) (West 2010).       Campbell also pleaded true to enhancement

      1
       See Tex. R. App. P. 47.4.
paragraphs contained in one of the indictments.        Campbell now appeals his

convictions of five years’ and fifteen years’ confinement. We will affirm.

       Campbell’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. In the brief, counsel

avers that, in his professional opinion, the appeal is frivolous. Counsel’s brief

and motion meet the requirements of Anders v. California by presenting a

professional evaluation of the record demonstrating why there are no arguable

grounds for relief. 386 U.S. 738, 87 S. Ct. 1396 (1967). We gave Campbell the

opportunity to file a pro se brief, and he did not file one. The State also did not

file a brief.

       As the reviewing court, we must conduct an independent evaluation of the

record to determine whether counsel is correct in determining that the appeal is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);

Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no pet.). Only

then may we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S.
75, 82–83, 109 S. Ct. 346, 351 (1988). Because Campbell entered an open plea

of guilty, our independent review for potential error is limited to potential

jurisdictional defects, the voluntariness of Campbell’s plea, error that is not

independent of and supports the judgment of guilt, and error occurring after entry

of the guilty plea. See Monreal v. State, 99 S.W.3d 615, 620 (Tex. Crim. App.

2003); Young v. State, 8 S.W.3d 656, 666–67 (Tex. Crim. App. 2000).




                                         2
      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that this appeal is wholly frivolous and without merit; we find nothing in

the record that might arguably support the appeal. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d
684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we grant counsel’s motion to

withdraw and affirm the trial court’s judgment.




                                                  BILL MEIER
                                                  JUSTICE

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 21, 2012




                                         3